DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 4/1/2022.  The Examiner notes claims 1-2, 4-5, 10-14 & 19-23 are currently pending and have been examined; claims 1 & 11 are currently amended.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-14, & 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynertson et al. (US 20140260836 A1) in view of Roberts et al. (US 6109140 A) further in view of Ross et al. (US 20080245194 A1) further in view of Hopper et al. (US 20080229889 A1) further in view of Slusar et al. (US 4934220 A), hereinafter Reynertson, Ross, and Slusar, respectively.
Regarding Claim 1 (Currently Amended),
Reynertson teaches a tool [#10] including a head [#16] with a cavity that houses a gear [#34, #36, & #38 for a cavity that houses #42] having a lug coupled thereto [#50 is coupled to #42], comprising: a hub integrally formed with the head and extending into the cavity [¶26, #44], and an indent disposed on the gear [¶26, #46], wherein the hub cooperatively engages and extends…within the indent [¶26, #46 is mounted onto #44], wherein the gear is adapted to rotate relative to the hub [¶26], and wherein the hub and indent engagement is adapted to dissipate loads applied to the gear during use of the tool [¶26; the engagement of #44 and #46 can dissipate loads applied to #42 during use];…a pawl [#40] disposed in the cavity [Fig 5-6]… wherein the pawl is adapted to selectively engage and disengage the gear to selectively prevent rotation of the gear relative to the head [¶34];…; a reversing device [¶34; #86] that allows a user to selectively engage and disengage the pawl with the gear [Reynertson:  ¶34; #86 selectively engages and disengages #40 with #42],…; a spring and a ball [Fig 6; ¶36; #44 & #46]…, wherein the spring and ball are adapted to cooperatively provide a tactile indication to a user when the user selects a rotational direction of the drive via the reversing device [¶36; #44 & #46 provide a tactile indication when #40 selects a rotational direction of the drive]; a cover plate that at least partially encloses the cavity [#96], wherein the cover plate includes an aperture [Fig 5; #96 has an aperture for #50 to pass through] and…; and… an axial face of the gear and an internal facing surface of the cover plate [Fig 5, #42 has an axial face and #96 has an internal surface facing into #44].  
Reynertson may not explicitly disclose wherein the hub cooperatively engages and extends entirely within the indent; or a pawl carrier disposed in the cavity and including a notched surface facing in a direction towards the gear; or a pawl adapted to be disposed in the cavity between the gear and the pawl carrier.
However Roberts teaches wherein the hub [Fig 2 & 4; 30 is a hub] cooperatively engages and extends entirely within the indent [Fig 2 & 4; 30 extends entirely within 24].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub and indent as disclosed by Reynertson to have the hub cooperatively engages and extends entirely within the indent as disclosed by Roberts. One of ordinary skill in the art would have been motivated to make this modification to ensure that the ratchet wheel is centered against torques and other applied loads and to prevent yawning movement of the ratchet wheel during use ensuring effective engagement of the ratchet wheel and the pawl [Roberts:  Col 3, line].
However Ross teaches an analogous ratchet mechanism with a pawl carrier [Figure 1 of this office action] disposed in the cavity [Fig 1 & Figure 1 of this office action; the pawl carrier is within #36] and including a notched surface [#38a] facing in a direction towards the gear [Fig 1; #20]; a pawl [#16 & #18] adapted to be disposed in the cavity [Fig 1; #16 & #18 are in #36] between the gear and the pawl carrier [Fig 1 & Figure 1 of this office action; #16 & #18 are between #20 and the pawl carrier], wherein the pawl is adapted to selectively engage and disengage the gear to selectively prevent rotation of the gear relative to the head [¶25; the ratchet mechanism selectively engages and disengages the gear to prevent its rotation in a direction relative to the head].

    PNG
    media_image1.png
    745
    557
    media_image1.png
    Greyscale

Figure 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchet mechanism as disclosed by Reynertson to substitute an equivalent ratchet mechanism which has a pawl carrier disposed in the cavity and including a notched surface facing in a direction towards the gear; or a pawl adapted to be disposed in the cavity between the gear and the pawl carrier as disclosed by Ross. One of ordinary skill in the art would have been motivated to make this substitution to have ratchet mechanism which minimizes wasted motion during ratchet slip or counter-rotation [Ross:  Abstract].
Reynertson may not explicitly disclose a pawl carrier including first and second bores; or a reversing lever, wherein the reversing lever includes a post adapted to be received by the first bore; a spring and a ball disposed in the second bore, wherein the spring and ball are adapted to cooperatively provide a tactile indication to a user when the user selects a rotational direction of the drive via the reversing lever.
However Hopper teaches a pawl carrier [#140] including first [#142] and second bores [#150]; a reversing lever [#76], wherein the reversing lever includes a post [#144] adapted to be received by the first bore [Fig 4]; a spring and a ball [#156 & #112] disposed in the second bore [Fig 4], wherein the spring and ball are adapted to cooperatively provide a tactile indication to a user when the user selects a rotational direction of the drive via the reversing lever [¶37].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchetting mechanism as disclosed by Reynertson as modified to have the pawl carrier including first and second bores; a reversing lever, wherein the reversing lever includes a post adapted to be received by the first bore; a spring and a ball disposed in the second bore, wherein the spring and ball are adapted to cooperatively provide a tactile indication to a user when the user selects a rotational direction of the drive via the reversing lever as disclosed by Hopper. One of ordinary skill in the art would have been motivated to make this modification to have the pawl carrier have a bore for positioning the reversing lever and also providing a pivot or bearing surface for the post [Hopper:  ¶36]. One of ordinary skill in the art would have been motivated to make this modification to have a simplified, per Hopper, manufacturing process for a spring and ball which provide a tactile feel for the user to identify when the lever is in the proper position for the drive directions [Hopper:  ¶37].
Reynertson may not explicitly disclose a recess disposed around the aperture and on an internal facing surface of the cover plate; or a ring disposed between an axial face of the gear and the internal facing surface, wherein the ring is received in the recess of the cover plate.
However Slusar teaches a recess [#55] disposed around the aperture [Fig 2-3; #55 is disposed around #27B for #33B to pass through] and on an internal facing surface [Fig 2; #57 is disposed on an internal surface of #25] of the cover plate [#25] and a ring [#51] disposed between an axial face of the gear [Fig 2; #51 is between #25 and the axial face of #31] and an internal facing surface [Fig 2; #51 is between an internal surface of #25 and the axial face of #31], wherein the ring is received in the recess of the cover plate [Fig 2; #51 is within #57 of #25].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover plate and gear as disclosed by Reynertson to have a recess disposed around the aperture and on an internal facing surface of the cover plate and a ring disposed between an axial face of the gear and the internal facing surface, wherein the ring is received in the recess of the cover plate as disclosed by Slusar.  One of ordinary skill in the art would have been motivated to make this modification to provide a seal between the cover and the gear preventing dirt and dust entering the ratchet and preventing lubricant from leaving the ratchet thereby reducing friction [Slusar:  Col 3, line 6-14].
Regarding claim 2 (Original), 
Reynertson as modified teaches the tool of claim 1, wherein the gear includes an outer portion that surrounds the hub [Reynertson:  ¶26].  [Reynertson:  Fig 5-6]
Regarding claim 3 (Canceled), 
Regarding claim 4 (Previously Presented), 
Reynertson as modified teaches the tool of claim 1, wherein the gear includes a base disposed opposite the hub [Figure 1 of this office action] that is cooperatively received in the aperture disposed in the cover plate.  [Reynertson:  Fig 1-6]

    PNG
    media_image2.png
    709
    548
    media_image2.png
    Greyscale

Figure 2
Regarding claim 5 (Previously Presented), 
Reynertson as modified teaches the tool of claim 1, wherein the hub and indent each have a circular cross- sectional shape [Reynertson:  ¶26].  [Reynertson:  Fig 5-6]
Regarding claim 6 (Canceled), 
Regarding claim 7 (Canceled), 
Regarding claim 8 (Canceled), 
Regarding claim 9 (Canceled),
Regarding claim 10 (Previously Presented), 
Reynertson as modified teaches the tool of claim 1, further comprising a leaf spring [Ross:  Fig 1; #22] abutting the notched surface of the pawl carrier [Ross:  Fig 1] to apply a bias force to the pawl to bias the pawl into engagement with the gear [Ross:  Fig 1, ¶32- ¶33; #22 applies a biasing force to #16 & #18 to bias them selectively into engagement with the gear].
Regarding claim 20 (Previously Presented),
Reynertson as modified teaches the tool of claim 1, wherein the ring is adapted to reduce friction between the gear and the cover during use of the tool [Slusar:  Col 3, line 6-14, Col 4, line 42-49, & Col 5, line 42-43; #51 reduces friction between the gear and the cover during use of the tool].
Regarding claim 21 (Previously Presented),
Reynertson as modified teaches the tool of claim 1, wherein the ring is adapted to at least partially seal the cavity [Slusar:  Fig 2].

Regarding claim 11-14, 19, & 22-23 (claims 11 is Currently Amended; claims 12 & 14 are Original; claim 13, 19, & 21-23 are Previously Presented),
Claims 11-14, 19, & 22-23 recite the same or similar limitations as those addressed above for claims 1-2, 4-5, 10, & 20-21. The differences are listed below.
The gear "having an indent on a first side and a drive lug extending from the gear on a second side opposite the indent [Reynertson:  Fig 1-5, ¶26, #42 has #46 on a first side and #50 on the second opposite side].
Claim 13, states the limitation "a base…that extends outwardly relative to the cavity".However Reynertson also teaches the base (#96) extends outwardly from the cavity [Fig 1-5].  Therefore this limitation is also rejected by Reynertson.
Claims 11-14, 19, & 22-23 are therefore rejected for the same reasons set forth above for claims 1-2, 4-5, 10, & 20-21.

Response to Arguments
35 U.S.C. 102 & 103 Rejections
Applicant's arguments and amendments, filed 7/12/21 have been fully considered but are moot in light of the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723